Citation Nr: 0710564	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to January 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for his service-connected traumatic arthritis of the right 
knee.   

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in October 2006.  A transcript 
of that hearing has been associated with the claims file. 


FINDING OF FACT

The veteran's disability due to traumatic arthritis of the 
right knee is manifested by slight instability, motion from 
zero degrees of extension to 120 degrees of flexion, with 
limited evidence of painful motion, and X-ray evidence of 
moderate arthritic changes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).

2.  The criteria for a separate 10 percent disability rating 
for slight instability of the right knee due to traumatic 
arthritis have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran was treated for right knee pain on several 
occasions due to chondromalacia while on active duty.  X-rays 
taken after service revealed minimal degenerative changes of 
the right knee.  As a result, the RO granted service 
connection and assigned a 10 percent disability rating for 
traumatic arthritis of the right knee.  The veteran is now 
seeking a disability rating in excess of 10 percent. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's traumatic arthritis of the right 
knee pursuant to Diagnostic Code (DC) 5010.  This Diagnostic 
Code provides that traumatic arthritis, substantiated by X-
ray findings, is to be evaluated under DC 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's right knee disability.  A VA examination report 
dated in August 2004 is the only report in which motion of 
the veteran's right knee was documented in degrees.  This 
report notes that his right knee demonstrated zero degrees of 
extension and 120 degrees of flexion.  

These findings do not meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  However, it appears that 
the RO assigned a 10 percent rating based on the veteran's 
complaints of pain.  Thus, the Board finds no basis to assign 
a disability rating in excess of 10 percent for this 
disability under the range-of-motion criteria or pain, which 
was clearly considered by the RO when it assigned a 10 
percent disability rating.  In reaching this decision, the 
Board also notes that separate ratings are not warranted 
under DC 5260 and DC 5261, since his right knee has full 
extension of zero degrees.  See VAOPGCPREC 9-2004 (September 
17, 2004).  

The Board finds that a disability rating in excess of 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Since the 10 percent rating has been assigned based 
solely on the veteran's complaints of pain, a higher rating 
is not appropriate under these provisions.  In any event, the 
August 2004 VA examination report notes that there was no 
objective evidence of painful motion and no additional 
limitation with repetitive use.  As such, a disability rating 
in excess of 10 percent is not warranted under 38 C.F.R. §§ 
4.40, 4.45, 4.59.

In short, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's right knee disability on the basis 
of limitation of motion due to arthritis.  

However, the Board finds that a separate 10 percent 
disability rating is warranted for the veteran's right knee 
disability under DC 5257 on the basis of slight instability.  
The authority for providing separate ratings for instability 
and limitation of motion due to arthritis comes from an 
opinion of the General Counsel of the VA in which it was 
determined that separate ratings may be assigned under DC 
5257 for instability and DC 5003 for arthritis. VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).

Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257.

The record clearly shows that the veteran's right knee 
disability is manifested by slight recurrent subluxation or 
lateral instability.  In this regard, VA outpatient treatment 
records dated from 2003 to 2004 document that the veteran was 
seen for instability of the right knee joint on several 
occasions.  For instance, a May 2003 report notes the 
veteran's complaints of right knee instability while walking.  
A June 2003 report also notes that his right knee was 
evaluated after he reported buckling of the right knee about 
once a month.  This is consistent with his hearing testimony 
in which he reported that his right knee would give out 
approximately once a month.  The diagnostic impression was 
"intermittent weakness."  When seen in April 2004, the 
veteran continued to report intermittent weakness and 
buckling of the right knee joint.  A May 2004 report notes 
that the veteran was fitted for a right knee brace.  

In light of these findings, the Board finds that the 
veteran's traumatic arthritis of the right knee is manifested 
by slight recurrent subluxation and lateral instability, for 
which a separate 10 percent disability rating is warranted 
under DC 5257.  Since the veteran's instability can be 
characterized as no more than slight, the Board also finds 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent under DC 5257.  In 
this regard, the August 2004 VA examination as well as a 
January 2005 report from D.C., M.D., notes that there was no 
objective evidence of instability of the veteran's right 
knee.  In short, only slight instability of the right knee 
has been objectively shown.  The post-service medical record, 
as a whole, provides evidence against a finding of a higher 
rating. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's traumatic arthritis of the right 
knee based on limitation of motion due to arthritis.  
However, a separate 10 percent disability rating is warranted 
on the basis of instability of the right knee joint. 

There is also no indication that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The veteran works for the U.S. Postal 
Service and has not reported that this disability has 
significantly interfered with his job.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  

In particular, letters by the RO dated in August 2004 and 
October 2006 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that there does not 
appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all VA and 
private medical records identified by the veteran and his 
representative.  In addition, the veteran was afforded a VA 
compensation examination in August 2004 to determine the 
severity of his right knee disability.  Since this 
examination tested for instability and range of motion, it is 
adequate for rating purposes.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

ORDER

A disability rating in excess of 10 percent for traumatic 
arthritis of the right knee causing limitation of motion is 
denied. 

A separate 10 percent disability rating for traumatic 
arthritis of the right knee causing slight instability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


